DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued specification objection is hereby withdrawn in view of the amended title.

 	The Applicant’s arguments with respect to claims #1, 5-18 in the reply filed on April 19, 2022 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #1, 5-18 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “wherein each of the first display pixel units is composed of a red micro light-emitting diode, a blue micro light-emitting diode, and a green micro light-emitting diode, and each of the second display pixel units is composed of a red organic light-emitting diode, a blue organic light-emitting diode, and a green organic light-emitting diode” (claim 1); and “wherein the mainboard is electrically connected to the front-facing camera” (claim 10).
	As to claim 1, Hu et al. (CN 109859646), as cited in the IDS, and Lin et al. (U.S. Patent Publication No. 2019/0013365 A1), as cited in the IDS, are silent as to the colors of the pixel units and Lin teaches the first display units emitting just red and green light.  See Lin, ¶ [0088].
	As to claim 10, Hu teaches in FIG. 8 a camera module 160 and mainboard 110, but Hu is silent as to the mainboard being electrically connected to the camera module.  Xia et al. (U.S. Patent Publication No. 2020/0312925 A1), hereafter “Xia”, teaches in FIG. 16 a display panel comprising a display area 111, a transparent display area 112 comprising at least one first display pixel unit which comprises at least one micro light-emitting diode 130, a front-facing camera 20 that corresponds to a transparent display area.  However, Xia is silent as to mainboard (either 210 or 220) being electrically connected to the front-facing camera.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Not Relied Upon
 	The following prior art was not relied upon but is made of record:
He et al. (U.S. Patent Publication No. 2020/0312831 A1)



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829